Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 1 of 45

EXHIBIT J
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 2 of 45
cm —

 

 

 

SAN DIEGO GAS & ELECTRIC COMPANY

FIRE PREVENTION PLAN

 

OCTOBER 31, 2018

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed o2Ne/19 Page 3 of 45

la

 

 

 

TABLE OF CONTENTS
|. Executive SUMIMALY vocssessesscsssesesssssssesssssssussssssssessssseuessssessee seastessseseonesestoetorsenseesesentensens 4
AL Minimizing Sources of Ignition ....c..-scssssscsssssessessseee sessenneetnsensontassntastensceeentunste 8
A. Adoption of the High Fire Threat District «2.000000... cc eeeecseeeeoteeteoreeneneeee 8
B. Building Resiliency into the SDG&E System oe eececteneennees 8
1. Design and Construction Standards... cessssssescsseetsescersescenersessrsssseseenseseeseseees 9
2. Wood-to-Steel PLOQTAIN 0... seeesesessestessetenscesecsesssnsnesenseesenesseseesenseseetnsasesnensensesseesenseetenes 10
3. Undergrounding Circuit Line Segments — 20D Program... esessesesessenseesereees 10
4. Special Case — Cleveland National Forest eeseenesueseaasseeeenennenseatenseseaseanes Sseseaeseateasesesees 11
5. Automated REClOSESS........csssrercersessrsssensssenssessresnsenseesesseeerseneersseeseresrsearenenssees 12
6. Camera Networks and Fire Detection .........-..csccssessssesscsssesscsesssessessssseseneessenseneesenees 12
7. Testing and Deploying Emerging Technologies .0........ cc ecsseetesscesscsessteerseerensetes 12
8. Facility Inspection and Repair Prograim......c eects cessessanesssscenscsssenesenseeseresees 13
9. Oversight of Activities in the Rural Areas 0... sscessssenssesceseescasenssessssessensesssees 14
10. Fire Risk Mitigation (FIRM) Prograim.......scsesesseseseereessscsseerssscerssensoseenseeereseaees 15
lll. Operational Practices for Reducing the Risk of Ignition........ seseestecneaessseaneasseseaseens 16
A. System Management: Quality Assurance and Quality Control..............0...0.. 16
B. Enhanced Vegetation Management and Clearance Program....................:..6 17
C. Coordination with Communications Infrastructure Providers ........................ 19
D. Workforce Training and Field Practices «2.0.0.0... cceeeesecsneeeeneeetstenneeeeees 19
E. Senate Bill 1028 (SB 1028) 00.0... ccc ceccccseeesseeeeesseeeeesseetaevseeaeersesenesessaeeereeaes 20
IV. Mitigating the Threat of Fire: Awareness and Readiness..........00.0.....cccceeeees 22
A. Fire Science & Climate Adaptation Department...... secesecestecsrvecaueessuseaseesuecsiseesees 22
B. Situational AWareness. ............ 0... cece ceeeneceeeeeceneeeenneeeesneneeeesaeeeeteeeeaaeeseseneeeeenes 22
C. The Fire Potential Index ........... oe. ceeccccncceeceeeeensneneeceeeeesaananeaseeeeeseasaneceeeeeeess 25
D. The SDG&E Emergency Operations Center (SDG&E EOC)............... seeeeeeeeesseees 27
E. Crew Mobilization and Deployment Strategy ..................0.....cecceeeeecceeeeeseeneeeeeee 28
F. Field Patrols .......ccccsscccssssssessesessee esseusessieessesesssuucesesunesiusesesuenstnnesevenee 29
G. Santa Ana Wildfire Threat Index (SAWTI) .......0..0.....0.cceccccecceeceeeesseceteeseseessnannes 29
H. Climate Change Adaptation .........0:ccccccccccccssssssesessssesessesessesesssstssesssveseseeee ey
V. Fire Suppression and Recovery... ccc seeseeneetsenes sent eeeeaneceeetentesteanees 33

Page 2 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 4 of 45

 

 

 

 

(or r~™

A. Fire Coordination Personnel «0.0.0.0... cece cceeeeecesreeecereteoreenneseceesepnannenenersrreesea 33
B. Firefighting Assets and RESOUICES 0000.0... eee eenereneee eee teeeaceneteceeereeaeanatenae 34
1. Wildland Fire Prevention RESOUrCE 0.0... ec cse tess tsesesescscneenessesesssnensnensensensenes 34
2. Aviation Services Department (ASD)... ssssscsesssetsssersensssesssresssnessessueresesens 34
3. The Industrial Fire Brigade (1FB).....cccscssssesscssseseesssssesssssasscsusenscsstensensmessaneaecseas 35
4. Miscellaneous Assets .0.......cscscessetsccereerseseesseneasessesssesensstesseressseessenssesseesesedsenereseeas 35
C. Recovery Activities 2.0.0.0... cece eeeneteeeeernesseareaeeernes sesasssseee beceeeeseeeeeees 36
D. Fire Incident Data Collection Plann... ec ceec e eee ceceseeeeseeeeeesseeeessneseeenseues 36
Community Outreach and Public AWareness ............ccccsssscsssesseresceseeseesssnsssersseeeens 37
A. Fire Safety Stakeholder Collaboration and Communication................00..:000 37
B. Partnering with Organizations Dedicated to Readiness & Response .............. 38
C. Community Resource Centers (CRC) & Outreach .....0.... ee eeeeeeeneeneees 39
D. Emergency Preparedness Safety Website «00.000... eccccceteeceeceeseneetaesonee 41
E. Fire Mitigation Funds ...........00...c ccc ccccccceceeeseseneeeeeeeeseapeeaaeeseensessanecaeeeeonsnenagaaeees 41

Page 3 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 5 of 45
ra om

 

 

 

L. Executive Summary

San Diego Gas & Electric Company (“SDG&E”) provides this Fire Prevention
Plan(FPP) in compliance with Ordering Paragraphs 2, 4 and 5 of Commission
Decision 12-01-032 (the “Fire Safety Order’), and Standard 1.E of General Order
(GO)166.

In addition, Standard 1.E was added to GO 166 in January 2012 and was modified
by Decision 14-05-020 (May 15, 2014). Standard 1.E requires SDG&E to prepare
and submit plans to minimize the risk of catastrophic wildfire posed by overhead
electric lines and equipment during extreme fire-weather events. Consistent with
General Order 166, D.12-01-032, and D.14-05-020, SDG&E’s updated 2018 FPP
is attached to this report as Appendix 1.

The SDG&E Fire Prevention Plan provides a comprehensive overview of the
organizational and operational activities SDG&E undertakes in order to address the
risk of fire in the SDG&E service territory. The catastrophic wildfires which
devastated San Diego County in 2007, unprecedented in their sheer magnitude,
resulted in an enduring culture change reflected throughout SDG&E’s’ utility
operations, system and facilities, organization, and corporate goals and objectives.
As evidenced in this Fire Prevention Plan, SDG&E has a company-wide, single-
minded focus on addressing and minimizing wildfire-related risks to public health,
safety and welfare. SDG&E’s commitment to fire safety, prevention, mitigation,
control, and recovery is a central tenet of our corporate culture. SDG&E takes a
leadership role in addressing fire threats in the communities we serve and shares
our personnel, resources, information, communications facilities, and/or fire-
defense assets to enhance the capabilities of our local communities to defend
against any repeats of catastrophic wildfire events experienced in southern
California.

The SDG&E Fire Prevention Plan reflects a broad range of activities performed
throughout the SDG&E organization. The Fire Prevention Plan is subject to the
direct supervision of senior management, and its effectiveness is a performance
measure for many SDG&E employees, some of whom are directly or indirectly
responsible for contributing to and/or performing the activities described in the Fire
Prevention Plan. The SDG&E Fire Prevention Plan begins with system design,
construction, operation, maintenance, inspection, and repair activities aimed at
significantly reducing the potential for SDG&E facilities to become the source of
ignition for a fire. Nevertheless, the ubiquity of our facilities and the range of climate
and fuels (vegetation) conditions faced in the SDG&E service territory present some
risk that our facilities, no matter how diligent or conservative our practices, might

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 6 of 45
~~ -_

 

 

 

become the original or contributing source of ignition for a fire. To address this risk,
SDG&E has implemented extensive operational programs designed to monitor the
system closely whenever and wherever the threat of fire is elevated so that, in the
event of an ignition, the threats to public safety from fire are quickly abated or
mitigated as fully and quickly as possible. These programs include gathering and
analyzing the data from SDG&E’s extensive weather network. This network is one
of the largest and densest networks of weather stations in the country and is used
to determine where and when the threat of a wildland fire will present itself, which
in turn facilitates the immediate organization and implementation of the SDG&E
response appropriate to the threat.

SDG&E monitors all fires in its service territory and pays particular attention to
wildland fires. These are fires that may threaten SDG&E facilities or involve an
SDG&E asset.

SDG&E’s Fire Prevention Plan also includes fire prevention and fire recovery
activities. In the event fire conditions threaten public safety or SDG&E facilities or
may involve an SDG&E asset, SDG&E will mobilize an appropriate range of
resources including trained firefighting assets, communications capabilities, data
and information collection, and command facilities, to address fire threats and
assure the earliest possible recovery from a fire event in the affected communities.

Finally, the SDG&E Fire Prevention Plan is a “living document”. In coordination with
our many stakeholders, community leaders and the public, SDG&E shares and
reviews the Fire Prevention Plan so as to assure its continuous improvement and
maximum effectiveness. Community outreach, resiliency and communications are
also important aspects of the fire prevention, mitigation and recovery activities
included in the Fire Prevention Plan. As SDG&E has shared and reviewed the Fire
Prevention Plan with stakeholders and the public, the process has created a natural
audience for disseminating information before, during and after conditions related
to fires and the threat of fire. This audience is an important part of the
communications chain used to broadcast threat and event information.

The activities described in SDG&E’s Fire Prevention Plan have earned SDG&E
various accolades for planning and performance. Beginning in 2005, SDG&E has
been ranked “Best in the West” in reliability by PA Consulting Group, earning their
regional ReliabilityOne award for twelve consecutive years. SDG&E also received
PA Consulting Group’s National Award for Outstanding Reliability Performance in

Page 5 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 7 of 45
aa, aa.

 

 

 

2010 and 2014.' In 2008 and 2012, SDG&E received PA Consulting Group’s
award for Outstanding Response to a Major Outage Event for our response to the
2007 wildfires and the 2011 Pacific Southwest Blackout. SDG&E has also been
designated as a Tree Line USA utility by the National Arbor Day Foundation in
recognition of our “best practices in utility arboriculture’.2 Through the SAFE San
Diego giving initiative, SDG&E supports local Fire Safe Council and Community
Emergency Response Teams programs. Since 2011, SDG&E has contributed
over one million dollars each year to support grassroots programs, projects and
events that focus on emergency preparedness and safety. In 2017, SDG&E was
awarded the Agency Partner Award by the Fire Safe Council of San Diego for our
commitment to keeping San Diego fire safe. Additionally, SDG&E was
recognized in 2017, by the County of San Diego Board of Supervisors,
Councilmembers Cate, Bree and Ward, of the City of San Diego, U.S. Congress
members Susan Davis and Juan Vargas, California State Senators Joel
Anderson, Toni Atkins and Patricia Bates, California Assembly members Lorena
Gonzalez Fletcher, Brian Mainschein and Melissa Melendez, for outstanding
leadership and exceptional service, educating communities about the threat of
wildfires and community safety.* This year, SDG&E received recognition from the
San Diego County Fire Chiefs Association-Training Officers Section for SDG&E’s
continued support, commitment, and contributions for making the San Diego
County Wildland Fire Training Exercise a successful training venue.

In 2018, the Edison Electric Institute (EEl) named SDG&E the winner of the 2018
Edison Award, the electric power industry's most prestigious and coveted honor.
Recognized for its work to improve wildfire preparedness, SDG&E was presented
with the 90th Edison Award that highlights a company’s industry leadership,
innovation and excellence in the global energy industry. In order to maintain this
level of excellence, SDG&E will make every effort to continue to improve and
transform the way we deliver energy to our customers.

These awards validate our efforts to assure our Fire Prevention Plan is best in
class and grounded in the purposes we share with the communities we serve.

 

' Information regarding PA Consulting Group's international consulting practice and best practices
awards program for the electric utility industry can be found at the firm’s public website and the
following address: http:/Avww.paconsulting.com/industries/energy/merchant-utility/improving-

performance-of-utility-through-benchmarking/polaris/r1-and-s 1-awards/.
2 Information regarding the National Arbor Day Foundation and The Tree Line USA program,

operated in conjunction with the National Association of State Foresters, can be found at the
Foundation’s public website and the following address:

http://www. arborday.org/programs/treelineusa/summary.cfm.

3 Information regarding the Fire Safe Council (California Chapter), its extensive membership and
Partner of the Year Award can be found at the Council's public website and the following address:
http:/Avww.firesafecouncil.org/about/index.cfm.

Page 6 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 8 of 45
aa r~

 

 

 

Though we continue to innovate and progress as exemplified by the numerous
programs and accomplishments detailed in this plan.

Although SDG&E measures and records data such as the "three second gusts" this
specific information is not used as the single data point upon which to develop and
put in place the many programs that SDG&E employs in the overall prevention of
fire within its service territory as described in this plan. The goals and activities
included in the SDG&E Fire Prevention Plan focus on a comprehensive and
integrated assessment of the risks of fire posed by SDG&E’s electric system. This
involves an assessment of SDG&E’s equipment and facilities, weather conditions,
the density and condition of potential fuels such as vegetation, and the potential
threat to public safety, health and welfare using value at-risk measures.

SDG&E’s commitment to fire safety, prevention, mitigation, response, and recovery
is a central tenet of our corporate culture. With this overarching view of fire risk
assessment in mind, SDG&E presents the activities comprising its Fire Prevention
Plan.

Page 7 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 9 of 45
ro~~ (—~

 

 

 

1 Minimizing Sources of Ignition

The SDG&E Fire Prevention Plan is founded upon the goal of minimizing the
probability that the various components of its transmission and distribution system
might become the original or contributing source of ignition for a fire. SDG&E
evaluated the prudent, cost-effective changes and improvements to its physical
assets that could be made to meet this objective and implemented preventative
operations, along with a construction and maintenance plan consistent with these
evaluations.

A. Adoption of the High Fire Threat District

SDG&E has adopted and implemented the High Fire Threat District (HFTD) as
required by CPUC Decision 17-12-024. Tiers 2 and 3 of the new HFTD are roughly
analogous to and replace the previously used SDG&E Fire Threat Zone (FTZ) and
High Fire Threat District (HRFA) respectively. In order to comply with CPUC
Decision 17-12-024, further references to FTZ and HRFA designations made within
this FPP are replaced with the CPUC’s mandated High Fire Threat District
designation.

B. Building Resiliency into the SDG&E System

In providing this Fire Prevention Plan, SDG&E takes note that the Commission's
order focuses specifically on the measures taken by SDG&E related to the
occurrence of “three-second wind gusts...that may exceed the structural or
mechanical design standards for overhead power-line facilities.” In reviewing the
SDG&E Fire Prevention Plan, the Commission should be aware that SDG&E
organizes its activities around addressing the threat of fire posed by various
conditions and, in particular, on reducing the potential that SDG&E’s facilities or
operations might provide an original or contributing source of ignition for a fire. As
the Fire Safety Order correctly anticipates, forecasted and current wind conditions,
especially when high winds combine with the hot, dry conditions typically
experienced during the late summer and fall seasons in southern California, are an
important factor in assessing and addressing fire threats.

Three-second gusts represent a “measurement standard” rather than an
independent “fire condition’. That is, the weather instruments relied upon by
SDG&E for measuring wind conditions are designed and calibrated to measure,
record and report wind speeds across ten-minute periods — the average of the wind
speeds recorded across any single ten-minute period is reported as the “sustained
wind”. In computing wind data for each ten-minute period, wind speeds are

Page 8 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 10 of 45
= a

 

 

 

measured across three-second intervals and the highest wind speed reached
during any three-second interval within any ten-minute period is separately
recorded as the highest “gust” for the period. With respect to assessing and
responding to the potential threat of fires, SDG&E takes potential and actual wind
speeds into account, both as to sustained winds and gusts. Although both
sustained wind speeds and gusts are considered, SDG&E’s Fire Prevention Plan
programs and activities are not designed around either wind measure. Rather, both
are considered within a full range of inputs related to Fire Prevention Plan programs
and activities.* The three-second interval by which “gusts” are measured is not,

then, an independent operational planning standard or the focus of facility design

and construction standards. Thus, SDG&E closely monitors the current weather
situation and adjusts its operation to take into account current wind speeds “that
may exceed the structural or mechanical design standards for overhead power-line
facilities’, however SDG&E’s safety-related activities cannot be said to address the

potential for strong wind gusts as a stand-alone criterion.

Using the HFTD map, SDG&E evaluated the prudent and cost-effective system
improvements it could make to its transmission and distribution system which could

reduce the potential for SDG&E’s facilities in the HFTD to provide the source of
ignition for a fire. In part, this evaluation was performed in conjunction with the
Commission’s Rulemaking 08-11-005 — during Phase 1 of the proceeding, the
Commission modified, with SDG&E’s full support, various design, construction,
maintenance, and inspection standards consistent with reducing the threat of fire

posed by overhead electric and communications facilities.

1. Design and Construction Standards

To reflect the more stringent design and construction standards adopted by the
Commission and so as to improve the performance of the SDG&E system in terms
of meeting fire-prevention goals, the SDG&E Facilities Design Manual was modified
to include an entirely new section aimed at providing guidance for hardening circuits
against the risk of fire. These modifications include both proactive measures

designed to reduce the incidence of ignitions and reactive measures by which
SDG&E can respond to the threat of fires and mitigate the threat of fires.

 

4 As an example, among the non-environmental factors taken into account as SDG&E evaluates
the threat of fire is whether firefighting assets are available or unavailable. Where local firefighting
assets might have been previously deployed to a distant locale to fight an existing fire, SDG&E

would be more conservative in assessing the actions it might take to abate or mitigate the potential
threats within its service area. Winds would be a factor, but not the single determining factor under

this circumstance, in deciding SDG&E’s response to the local threat of fire.

Page 9 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 11 of 45

ra lan

 

 

 

SDG&E is also an aggressive advocate for modernizing those portions of the
Commission’s General Order 95 which provide the rules and regulations governing
the design and construction of overhead electric and communications facilities.
SDG&E continues to participate in the discussions regarding fire safety regulations
for the new High Fire Threat District with stakeholders in rulemaking R.15-05-006
with the objective of improving General Order 95’s focus on fire-safety and system-
reliability objectives. SDG&E submitted 11 proposed regulations to enhance fire
safety in the new High Fire-Threat District in the rulemaking. Fire safety begins with
the design and construction standards pursuant to which utility facilities are
designed, built and operated, so improving these regulations will provide the
foundation for assuring that facilities built in the future will be stronger and safer
than those built under-prior versions of the rules.

2. Wood-to-Steel Program

Of significance is SDG&E’s program to undertake replacement of wood poles used
in those portions of the SDG&E sixty-nine (69) kilovolt transmission and twelve (12)
kilovolt distribution system located in the HFTD, substituting steel poles in their
place. Wood poles are constructed to withstand working loads under stress of fifty-
six miles per hour (56 mph) wind speeds. These new steel poles are designed to
withstand working loads under the stress of eighty-five mile-per-hour (85 mph) wind
speeds and in some specific cases up to one hundred and ten miles-per-hour
(110mph). To date, SDG&E has installed over 14,000 new steel poles in the HFTD,
and plans on further investment to continue to replace wood distribution and
transmission poles with steel poles. These new steel pole facilities are being
installed in conjunction with the application of higher strength conductors and
increased spacing between lines beyond the requirements of Commission General
Order 95, resulting in a decrease in the likelihood of energized lines coming into
contact with one another or arcing after being struck by flying debris. In addition,
SDG&E’s current design standards now reflect the use of steel poles over wood
poles in the HFTD. ,

3. Undergrounding Circuit Line Segments — 20D Program

SDG&E formed a team with expertise in the undergrounding of distribution systems
and facilities. The team evaluated the undergrounding of circuit segments located
in the HFTD within County of San Diego jurisdiction. These experts provided senior
management with an understanding of the potential for undergrounding portions of
the overhead system to mitigate the risk of fire and the results are being used on
circuit analysis to propose underground portions where feasible. The results will

Page 10 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 12 of 45
oo a

 

 

 

also likely reduce the number of customers affected by safety shut-off events, given
weather patterns similar to those seen during recent events in 2017/18.
Conferences with County management and leadership are in progress to gain

agreement on individual project prioritization.

4. Special Case — Cleveland National Forest

The Cleveland National Forest Master Special Use Permit (MSUP) and Permit to
Construct (PTC) for Power Line Replacement Projects. SDG&E currently operates
and maintains a network of electric facilities located within the Cleveland National
Forest (CNF). On September 19", 2016 SDG&E received a “Master Special Use
Permit” (MSUP) to operate and maintain facilities within CNF. The MSUP allows
SDG&E to develop a series of projects and activities aimed at increasing safety and
reliability of existing electric facilities within and near the CNF. Final approval for
these projects and associated permits have been received and work has been on-

going since September of 2016.

These projects will increase safety and reliability by replacing existing electric
infrastructure that currently serves the USFS, emergency service facilities (fire,
communication and other), campgrounds, homes, businesses, and other
customers within the CNF and surrounding areas. The proposed projects include
replacement of facilities and select undergrounding of several existing 12 and 69
kilovolt electric facilities spread throughout an approximately 880 square mile area
in Eastern San Diego County. The existing electric lines located within CNF also
extend outside of CNF boundaries. The overall project includes operational
components complementing SDG&E’s Community Fire Safety Program, which in
turn includes community outreach, new fire prevention measures, and enhanced

emergency response.

The project design was based on various recommendations addressing fire
prevention and the Forest Service’s environmental values and aesthetics. Using
an analytical matrix reflecting elements of fire risks and environmental concerns,
SDG&E and the Forest Service collaborated to determine which sections of the
system should be upgraded. Each segment required a custom solution based on
many factors, including the location of the customer being served by the distribution
system, the topography of the land, and various biological, cultural and

environmental factors.

Page 11 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 13 of 45

yr Cea

 

 

 

5. Automated Reclosers

As part of its Community Fire Safety Program, SDG&E has undertaken one of the
largest deployments of state-of-the-art pulse reclosers, focusing heavily on the
HFTD. This equipment allows SDG&E to operate its system with significantly
reduced energy flows during reclosing operations and be able to sectionalize
various elements of its distribution system to better manage system operations and
reliability. Additionally, automated reclosers result in quicker restoration times for
our customers. These pulse reclosers and other Supervisory Controlled and Data
Acquisition (“SCADA”) controlled reclosers are managed remotely by SDG&E
Distribution System Operators. In addition, SDG&E has implemented more
sensitive relay settings to all SCADA reclosers in the HFTD. These sensitive relay
settings provide very fast clearing of faults on distribution circuits and are remotely
operated via SCADA, allowing for real-time adjustments triggered by adverse
weather conditions.

6. Camera Networks and Fire Detection

In addition to hardening the SDG&E electrical system, SDG&E owns or uses a
total of 107 cameras to enhance situational awareness around wildfire. Thirty-five
of these cameras are owned by SDG&E and 87 cameras are supported by

SDG&E in collaboration with the University of California San Diego (UCSD) as
part of the High Performance Wireless Research and Education Network
(HPWREN). Of these 87 cameras, 72 are static and 16 are high-definition pan-tilt-
zoom “Alert SDG&E Cameras.”

The Alert SDG&E Camera network is a state-of-the-art camera network designed
to monitor wildfire activity and enhance situational awareness for our first
responders, our company, and our communities. SDG&E partnered with UCSD
and the University of Nevada to deploy this network of 16 live-stream pan-tilt-zoom
mountaintop cameras, which allows for quicker identification and triangulation of
wildfires. Alert SDG&E Cameras are heavily used by CAL FIRE's Monte Vista
Dispatch Center to aid in better locating and sizing up wildfires for initial attack prior
to the arrival of first responders.

7. Testing and Deploying Emerging Technologies
SDG&E continues to evaluate and incorporate new technologies and equipment

into its overhead electric system. SDG&E’s Electric Distribution Engineering
Department is responsible for evaluating and creating new equipment and use

Page 12 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 14 of 45
r= r=

 

 

 

standards for emerging and pre-commercial technologies. Using equipment failure
data, the department determines which technologies should be incorporated into
the SDG&E system and which could be improved prior to application. This
department continually evaluates the many new types of technologies which may
improve electric reliability and public safety and gives special attention to
technologies that may contribute to SDG&E’s fire-safety goals and objectives. As
an example, SDG&E is beginning to apply and analyze more advanced fault-
clearing equipment that contain algorithms to improve the ability of the system to
clear “wire-down” faults more quickly and which will serve to reduce the potential
such faults might provide an ignition source.

8. Facility Inspection and Repair Program

In addition to adding, redesigning and replacing facilities and elements as described
above, SDG&E has implemented more stringent monitoring and inspection
programs in the HFTD, which will intensify our efforts to identify facilities or elements
that may need repair. As an example of these efforts, SDG&E is developing the
use of pole-loading algorithms which more accurately calculate working loads and
stresses. In addition, SDG&E coordinates these activities with communications
infrastructure providers which jointly use SDG&E’s poles and facilities.

SDG&E also maintains a comprehensive outage database which is used for
reliability measurement and reporting purposes. Correlations between outages and
locations are analyzed to determine whether certain equipment is prone to outage
or has the potential to be an ignition source. This analysis is then matched to
weather and other environmental conditions. Where it is determined that certain
types of hardware have higher incidents of failure and potentially a higher incidence
rate for ignition, they are replaced or prioritized for replacement. Vegetation
Management also maintains a comprehensive outage database. Outages related
to trees and or vegetation are investigated, documented, and results analyzed to
determine if additional pruning or removal measures are warranted to prevent any
reoccurrence,

SDG&E has been using three-dimensional light detection and ranging (LIDAR)
surveys throughout its service territory for years. During the LIDAR acquisition
process high definition photographs are also taken, including oblique (angle view
of the structures) and orthorectified photos (similar to the satellite view in Google
Earth or Bing Maps). The most prevalent use of LIDAR has been for engineering
and design purposes on the transmission system, including areas in the High Fire
Threat District. In particular, this technology is being used to perform aerial scans

Page 13 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 15 of 45
a r=

 

 

 

of the 69kV transmission system in the HFTD on a three-year cycle. These
surveys provide detailed three-dimensional depictions of SDG&E facilities, terrain,
vegetation and other obstacles in the vicinity of SDG&E’s facilities. Once the
LiDAR and imagery data is processed it can be ingested into Computer-Aided
Design (CAD) tools such as Power Line System Computer-Aided Design and
Drafting (PLS-CADD). PLS-CADD can then be used to accurately determine wire
tensions, sag and sway, and can be used to calculate the structure mechanical
loading (i.e. pole loading). It can also analyze the clearances to vegetation,
ground or other wires to ensure compliance with GO95 or other relevant
standards. If potential issues are discovered along the 69kV system in the HFTD,
SDG&E will address them by September ‘st, the calendar start of the peak fire
season, subject to permitting requirements and other exigencies and conditions.
LIDAR is also used now more extensively on the Distribution system, such as the
Fire Risk Mitigation (FIRM) Program in much the same way it has been used on
the Transmission System noted above.

- 9. Oversight of Activities in the Rural Areas

Early in 2010, a multi-disciplinary technical team of subject matter experts within
SDG&E, named the “Reliability Improvements in Rural Areas Team’ (“RIRAT”), was
formed and tasked with (a) developing a multi-dimensional understanding of the
complex fire-risk issue within the SDG&E service territory, (b) assessing the
conditions which pose the greatest risks related to fire, (c) determining the level of
risk mitigation that could be provided by various proposed projects, and (d)
assigning priorities to capital and operating programs and projects that could
address fire-related risks in the HFTD. As is evident from the HFTD map that is
attached to this Fire Prevention Plan, it is in these areas where the poiential for
uncontrolled wildfires, and potentially the greatest losses, is the highest. The
RIRAT focused its attention on facilities and activities in these areas to assure cost-
effective fire-prevention measures are promptly evaluated and implemented.

In 2016, the RIRAT was replaced with the Electric Risk Analysis (ERA) team. This
team was chartered to address safety and reliability risks for electric distribution
infrastructure across the entire service territory with continued focus on reviewing
equipment failures that cause wire down events. As with the RIRAT team, the
ERA oversees the evaluation of equipment data to support the various fire-
hardening activities while following these specific goals and objectives:

«Enhance the reliability and safety of the electric distribution system with
heightened focus in the High Fire Threat District;

Page 14 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 16 of 45

 

 

 

Develop analytical and statistical measures for assessing distribution-system
performance relevant to fire-related risks;

Review and analyze all reports of “wire-down” occurrences; and,

Use the “wire-down” analysis to identify causes and best solutions to
minimize future occurrences to further reduce fire-related risks.

Develop guidelines and a portfolio of solutions to minimize fire-related risks;

To meet their goals, the multi-disciplinary ERA team adopted the following guiding
principles:

Inform and utilize risk-based prioritizations to maximize risk-mitigation;
Improve design specifications to reduce the potential for igniting fires;
Consider and, to the extent prudent and cost-effective, employ technology-
based solutions to reduce fire risks and improve overall system reliability and
safety;
Systematically consider and evaluate the following options:

o Fire-hardening sections of feeder circuits or individual circuit

branches;

o Strategic undergrounding to reduce the exposure of ignition from
overhead facilities;

o Adjusting protective equipment by revising settings, balancing loads,
adding reclosers, replacing expulsion fuses with CAL FIRE approved
fuses, replace/remove high risk assets, and/or reduce fuse size; and,

o Employing new construction standards and/or technologies, such as
insulated overhead conductors, wireless fault indicators, “off-grid”
solutions, and advanced reclosers;

Replace higher-risk equipment based upon statistical analytics;
Assess the costs and benefits of optional solutions for reasonableness.

10. Fire Risk Mitigation (FiRM) Program

In 2013, SDG&E started an overhead distribution fire hardening re-building effort
with a program called the Fire Risk Mitigation (FIRM) Program. FiRM attempts to
address fire risk by hardening facilities in the HFTD and by replacing aged line
elements, utilizing advanced technology, and safeguarding facilities from known
local weather conditions driven largely by the analysis of the ERA. FiRM is also
tasked with developing a multi-year plan for the rebuilding of circuits of greatest fire-
related risk which includes the prioritization of such rebuilding efforts based upon a
matrix of available projects. Factors of consideration include but are not limited to
recent occurrence of a “wire-down”, wind and weather conditions, fire risks, outage

Page 15 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 17 of 45

 

 

 

history, conductor type, condition of equipment, environmental conditions, and

resulting customer impacts.

lil. |§ Operational Practices for Reducing the Risk of Ignition

Despite all the efforts SDG&E might take in designing, redesigning, improving,
replacing, and fire-hardening various elements of its overhead electric system,
there will be some remaining potential risk that SDG&E’s facilities might be the
source of ignition for a fire. In an attempt to address these risks, SDG&E has
designed and implemented a number of operations, maintenance and inspection

programs aimed at fire prevention and the mitigation of effects from fires.

A. System Management: Quality Assurance and Quality Control

SDG&E has enhanced its system-management programs so as to assure that, to
the extent possible, SDG&E’s overhead system, facilities and equipment are
unlikely to become the source of ignition for a fire. These programs generally
encompass inspection and maintenance functions and have been modified to focus
on minimizing the probability that damaged or aging facilities will provide the ignition
source for a fire. Inspection and repair of the SDG&E transmission and distribution
systems have particularly intensified in the HFTD. To that end, SDG&E performs a
G.O. 165-type system maintenance patrol of the entire overhead electric system in
the HFTD on an annual basis. Safety related non-conformances identified in those
patrols are scheduled for follow up repair. These patrols are twice as frequent as
that required of the overhead system in general. In addition, SDG&E has
implemented Quality Assurance and Quality Control standards and programs
throughout its service territory, with a special focus in the HFTD during fire season®.
These proactive programs are designed to identify potential structural and
mechanical problems before they fail. Distribution facilities within the HFTD are
currently inspected in detail on a three-year cycle and corrections are made in the
same year before fire season begins. Where the facility in need of repair is owned
by a party other than SDG&E, e.g., by a communication infrastructure provider,
SDG&E will issue a notice to repair to the facility owner and work with the facility
owner to ensure necessary repairs are completed promptly. SDG&E’s operational

 

° The Quality Assurance and Quality Control program augments the five-year inspection cycle
imposed under the provisions of Commission General Order 165.

Page 16 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 18 of 45
pm o-™

 

 

 

goal, subject to permitting requirements and other exigencies and conditions, is to
complete all facility and equipment repairs before September 1° of each year®.

Annual adjustments to the HFTD map, if any, are also reflected in the scope of the
Quality Assurance and Quality Control program.

The SDG&E Transmission Quality Assurance and Quality Control program is similar
in nature to its distribution counterpart. Transmission lines within the HFTD are
inspected on a three-year cycle.’ Matters of concern are identified for repair, and
SDG&E makes best efforts, subject to permitting requirements and other exigencies
and conditions, to complete all repairs within the HFTD by September 1+

B. Enhanced Vegetation Management and Clearance Program

SDG&E currently maintains records for over 463,000 trees located near its power
lines. Almost 100,000 of these trees are located within the SDG&E HFTD. All of
the 460,000+ inventory trees in SDG&E’s database are monitored using known
species growth rates, with additional consideration given to the amount of rainfall
occurring during periods affecting overall tree growth, and past pruning practices.
Each tree is visited by a contract arborist on an annual cycle. The annual
inspections are routine maintenance and hazard tree assessments to ensure that
every tree remains fully compliant for the duration of the cycle and/or is trimmed
according to accepted standards and clearances. Prior to fire season, SDG&E
requires vegetation management contractors to perform annual training on hazard
tree assessment. This refresher training helps set the stage for a second inspection,
and a corresponding tree-hazard evaluation is performed for each tree within the
HFTD. The tree evaluation includes 360-degree assessment of every tree within
the ‘strike zone’ of the conductors and maximizes the time-of-trim clearances. The
strike zone includes the area adjacent to powerlines with trees that are tall enough
to potentially strike the overhead facilities if the tree were to fail. To the extent unsafe
clearances may exist, an order to clear vegetation is issued and trimming is
completed prior to September 1° of each year. In addition, SDG&E conducts off-
cycle patrols for Century Plant blooms and bamboo. The off-cycles are performed
throughout the entire service territory during their peak growth to prevent the new

growth from encroaching the minimum clearances of overhead conductors. These .

 

® September 18 marks the beginning of the “fire season”, although the highest risks of and from fire
in the SDG&E service territory typically peak in October and November.

7 The three-year inspection cycle for transmission facilities coincides with the normal cycle
specified in SDG&E’s Transmission Maintenance Practice manual.

Page 17 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 19 of 45
rm -_

 

 

 

activities ensure safe minimum vegetation clearances are achieved prior to the peak
fire season.

In addition, SDG&E continues a robust tree removal program to remove problematic
species such as eucalyptus and palm. This occurs system wide. The SDG&E “Right
Tree-Right Place” Program assists customers in the selection of the tree species
and planting locations which will minimize interference with nearby power lines and
facilities. SDG&E also offers free tree replacements in the event that an existing
tree cannot be maintained safely near power lines and should be removed rather
than trimmed. Notably, SDG&E has, for the 16" consecutive year, been recognized
by the National Arbor Day Foundation as a “Tree Line USA” utility company in
recognition of our “best practices” combining worker education and training, public
outreach, quality tree care, and system reliability.

SDG&E also manages over 35,000 poles within the CAL FIRE jurisdictional areas
that have been designated as “subject poles”. For poles within the CAL FIRE
jurisdiction that bear these “non-exempt” equipment attachments, SDG&E is
required to perform “pole brushing’, that is, clearing all vegetation within a ten-foot
radius of the pole. To further reduce potential ignition sources, vegetation |
management works closely with the FiRM Team and engineering to reduce the
number of non-exempt power line components by replacing such equipment, where
feasible, with exempt equipment, which should also reduce the potential for pole
attachments to become an ignition source.

Lastly, SDG&E Vegetation Management provides electrical equipment training with
CAL FIRE representatives. This training is in preparation for a CAL FIRE Inspection
for PRC 4292 and 4293 in the State Responsible Areas. Over the years, the
program has developed a great working relationship with CAL FIRE. The training
provided helps to ensure SDG&E is maintaining proper clearances of vegetation to
conductors and equipment as we enter the fire season. CAL FIRE Inspections have
been jointly performed with SDG&E, however, the training is intended for CAL FIRE
to better understand how our system operates and which equipment requires
mitigation to prevent an ignition source. This training can be used by CAL FIRE
while they are conducting their own day to day operations and inspections.

 

® These attachments are designated as “subject poles” by virtue of posing some potential risk for
becoming an ignition source.

Page 18 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 20 of 45

 

 

 

C. Coordination with Communications Infrastructure Providers

In 2012, SDG&E developed and began using a new web-based communication
conduit to simplify the recordkeeping for, and approval, inspection and repair of,
pole attachments owned by Communications Infrastructure Providers. Named the
“Telecommunication Equipment Attachment Management System” (“TEAMS”), the
system was placed in operation in October 2012. TEAMS provides a direct
communication link between SDG&E and Communications Infrastructure Providers —
and a shared-recordkeeping functionality. There are four key benefits provided by
TEAMS. First, TEAMS enable Communications Infrastructure Providers to file pole
attachment applications on-line — tracking of these applications and accompanying
documents can be performed electronically. This provides the baseline data
necessary for SDG&E to monitor the equipment and resulting working loads placed
on SDG&E facilities. Second, all attachment applications can be delivered and ©
tracked by the applicant and SDG&E. Third, this system can also be used for
requesting and tracking requests for pole transfers and other transactions involving
changes to equipment on jointly used poles with communications-related
attachments. Finally, if during an inspection SDG&E discovers any pole attachment
to be non-compliant and/or in need of repair, notices and the tracking of repairs can
be done through TEAMS. This provides both SDG&E and the Communications
Infrastructure Providers with electronic records of the actions taken by both to
assure overhead facilities are in good repair and less of a risk to be a source of
ignition for a fire.

SDG&E is also an active participant in the Commission’s investigation into a
centralized database for pole attachments 1.17-06-027 which is reviewing
improvements to the pole attachment process. SDG&E also proposed several rules
in the safety rulemaking R.15-05-006 designed to improve the safety of pole
attachments in the new High Fire-Threat Districts.

D. Workforce Training and Field Practices

SDG&E believes that an important line of defense against the ignition of fires is a
well-trained and alert workforce. Internally, SDG&E has created a culture of fire
prevention. To that end, SDG&E has adopted an extensive set of work rules and
complementary training programs designed to minimize the likelihood that
SDG&E’s facilities or field work will be the source of ignition for a fire. The rules
and training programs are in large part embodied in SDG&E Electric Standard
Practice No. 113.4 (“ESP 113.1”), which specifically addresses wildland fire

Page 19 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 21 of 45

 

 

prevention and fire safety. ESP 113.1 was developed by SDG&E’s Fire
Coordinators based on their experience in fire behavior, fire prevention and
firefighting techniques. ESP 113.1 also incorporates principles and concepts drawn
from various federal, state and local protocols and standards addressing wildland
fire prevention and suppression.

ESP 113.1 describes the conditions under which the threat of fire is considered
high, and the changes in field practices and resources which will be implemented
as the threat increases. These changes affect work rules, equipment which will be
made available to work crews under different conditions, and even worker attire.
ESP 113.1 specifies minimum training requirements and annual refresher
requirements for all SDG&E and contract personnel working in wildland areas. The
work rules and training also apply to personnel working in SDG&E’s Electric
Distribution Operations and Electric Grid Operations control centers.

As an essential part of ESP 113.1, SDG&E has reviewed and has implemented and
is conducting annual review and training in the Incident Command System. This
system provides a structure for disciplined communications and decision-making
under the threat of fire as well as during fire emergencies. SDG&E field supervisors
are assigned varying levels of on-scene command responsibilities in terms of
coordinating and managing the SDG&E response to threat and emergency
conditions. Training in the Incident Command System protocols and
responsibilities is a key element of the annual training conducted by SDG&E. ESP
113.1 is reviewed and updated annually.

E. Senate Bill 1028 (SB 1028)

In September of 2016 SB 1028 was chaptered into law. This new law requires each
electrical corporation to prepare and submit a wildfire mitigation plan which shall
include the objectives of the plan, a description of preventive strategies and
programs that are focused on minimizing risk associated with electric facilities, and
a description of the metrics that the electric corporation uses to evaluate the overall
wildfire mitigation plan performance and assumptions that underlie the use of the
metrics.

Fire Prevention Plan

Since the wildfires of 2007 SDG&E has been developing, expanding and refining
its Community Fire Safety Program (CFSP). Today the CFSP has evolved into a

Page 20 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 22 of 45

~~ a

 

 

 

mature and comprehensive program that improves power line safety, increases
reliability and helps to keep SDG&E service territory prepared in the event of an
overall emergency. As part of this plan, SDG&E has made significant
enhancements in system design, weather analysis and prediction, operational
changes and outage prediction, supplemental inspection and maintenance
practices, active vegetation management, and created first of its kind fire models to
allow SDG&E to move where the risk is the greatest and be able to predict where
fire may travel in the event of active fire situation. These programs and policies are
all as described in this Fire Prevention Plan which is contained within the CFSP
umbrella. |

Metrics

SB 1028 asks that the utilities describe metrics. As such, SDG&E proposed to utilize
two metrics in the 2017 FPP and will continue to report on those two for the 2018
FPP.

The first metric was proposed to be the CPUC reportable ignitions associated with
electric overhead powerlines in the HFTD where CPUC reportable fires are defined
in Decision 14-02-015. In 2017 there were 23 in the SDG&E portion of the HFTD
that met D 14-02-015 definition. Of the 23, 7 were contained to less than 10 acres
and the remaining 16 were contained to less than one quarter of an acre. 2018 year
to date figures, through October 12, 2018, resulted in a total of 21 reportable fires,
of which 4 were contained to less than 10 acres and the remaining 17 were
contained to less than one quarter of an acre.

The second metric proposed was the number of transmission and distribution wires
downed within SDG&E’s HFTD. The data utilized as a metric is the number of
instances where an electric transmission or primary distribution conductor falls to
the ground or on to a foreign object (within the SDG&E HFTD). For 2017, SDG&E
had 47 such instances within the High Fire Threat District. 2018 year to date wire-
down events, as of September 2018, are recorded at 24 instances.

In both cases SDG&E proposed to use its Fire Threat Zone as the area of
applicability for both metrics. However, with the CPUC adopting the new High Fire
Threat District, SDG&E will utilize the same metrics within SDG&E’s High Fire
Threat District.

SDG&E assumes that the primary purpose of the metrics is to provide longer term
feedback on the efficacy of SDG&E’s fire preventative strategies and programs
focused on electric facilities. SDG&E notes that similar metrics are used for other
purposes, e.g. wires down is used in monitoring electric reliability. In other cases,
this metric is monitored with “exclusions” in order to normalize unusual events such

Page 21 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 23 of 45
rn lan

 

 

 

as extreme weather. However, for fire purposes, SDG&E assumes that such
metrics should include (rather than exclude) such events and intends to monitor all
wires down for fire prevention purposes, rather than only wires down during normal

weather.

Although SDG&E continues to report on both the above metrics, relatively limited
data has been reported to extrapolate significant findings or develop trends of any
meaningful significance. As such, SDG&E will comment on Fire Prevention Plan
effectiveness during a future FPP submission, once sufficient statistical data has

been established.

IV. Mitigating the Threat of Fire: Awareness and Readiness

A. Fire Science & Climate Adaptation Department

A large part of being prepared for and mitigating the threat of fire is recognizing the
fact of environmental! and situational evolutions. The SDG&E service territory, along
with the entire region, has experienced drought, little precipitation, and increased
tree mortality which compound the severity of and threat of the potential for an
ignition. In recognition of these changing conditions and the constant need to adapt,
SDG&E took a leap forward in restructuring resources into a team comprised of Fire
Coordinators, Meteorologists, Project Management personnel, and Community
Resiliency expertise. This department is formally known as SDG&E’s Fire Science
and Climate Adaption(FS&CA) department. Established in the first quarter(Q1) of
2018, the department consists of 14 employees under the direction of the newly
appointed Director of FS&CA and maintains the sole purpose of responding to and
strategizing for the ever-changing utility industry's fire preparedness activities and

programs.
B. Situational Awareness

Although the risk of fire is a year-round reality, there are certain recurring

environmental and weather conditions, particularly during the late summer and
early fall, when the risks of and from fire, particularly from uncontrolled wildfires, in
the SDG&E service territory are abnormally high and the dangers most severe.
SDG&E’s fire-prevention and risk-mitigation activities begin with intensive data
gathering and data analysis so that, if and when these abnormal and dangerous
conditions are anticipated or occur, SDG&E is prepared to mobilize personnel and

resources to abate, mitigate and respond to these conditions and any potential fire
threats. ,

Page 22 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 24 of 45 ©

la an

 

 

 

SDG&E has developed extensive, high-resolution weather databases which are
used to identify those areas where the threat of and from uncontrolled wildfire is the
highest and/or most dangerous. The areas which SDG&E monitors most closely
are shown in the HFTD map — these areas are distinguished by the coincidence of
high winds and combustible vegetation. SDG&E’s weather databases are
constantly updated using weather data provided by a number of sources, including
the United States National Weather Service, local airports, and SDG&E’s
proprietary mesonet located throughout SDG&E’s service territory. SDG&E’s
mesonet provides over 200,000 data points per day.'°

SDG&E has five (5) full-time degreed and experienced meteorologists on staff.
Their responsibilities include analyzing the historical databases and, importantly,
monitoring incoming data in real-time. They also provide a detailed daily forecast
of weather conditions relevant to SDG&E’s operations. Their forecasts, a
combination of heat, humidity, wind, and other conditions, are combined into a Fire
Potential Index Forecast, which will be described in greater detail within this report,
and drives an “Operating Condition” assessment, which enables tracking the
potential for fires occurring in any region of the SDG&E service territory. There are
four (4) Operating Conditions used for these purposes:

* Normal Condition: This condition is declared when it has been determined
by the SDG&E meteorologists and Fire Coordinator team that the burn
environment is not conducive for wildfires within the SDG&E service territory;

" Elevated Condition: This condition is declared when it has been
determined by the SDG&E meteorologists and Fire Coordinator team that
the burn environment has become conducive for wildfires within the SDG&E
service territory;

« Extreme Condition: This condition is declared when it has been determined
by the SDG&E meteorologists and Fire Coordinator team that a combination
of high winds, low relative humidity, and the burn environment will create
critical fire weather conditions;

" Red Flag Warning (RFW) Condition: Red Flag Warning Condition is
declared by the National Weather Service when high winds and low relative
humidity are forecasted to occur for an extended period of time. Depending
on the condition reported and broadcast by the meteorological staff, various

 

® The location of SDG&E's weather stations is shown on the High Fire Threat District map attached
as an appendix to this Fire Prevention Plan.

10 SDG&E makes its weather data available to public agencies and the general public free of
charge through several popular media outlets, including the Internet.

Page 23 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 25 of 45
—_, oo,

 

 

 

operational changes and rules appropriate to each condition will be triggered
and implemented. A table summarizing the four conditions and the
associated operational responses to each is shown immediately below:

Operating Chart for Normal through Red Flag Conditions

 

        
   
 

Normal Condition Elevated Condition Extreme Condition
= | Fire Potential Index 1-11 Fuel and weather | Fire potential Index 12.14 The bum environment| Fire Potential Index 15.and above An extreme
9 conditions ofa speciicarea or distri has become operating condition will be declared when the
- are no longer conducive conducive for a large wildfire within the SOG&E Labatt Usted ile lrardledihegcmb li
a to significant fire growth. become conducive for a calasto
z Based on fire indices and wens ey: within the SOGBE service territory, .
S Fire Coordinator / Mateorologist

 

 

 

 

 

 

 

 

 

 

 

EDO will not consider the possibility of
on device, reg:
of trip target. muttiple Gevices trip open, a patrol
must be completed.

 

EDO will not consider the possibility of
is: P 9 device,
of trip target. if muttipie devices trip open. a patrol
must be completed.

A Patrol must be complete until a cause is
identified prior to energizing, if no cause is
found at the direction of EDO Leadership, step-
wise restoration may occur.

Distribution Distribution Distribution
All reciosers will be tured off etacrara cokaye eeedat ncaa Ta
- TESTING TESTING
oO Distribution Distribution
YY SGF andioriwith FCP Targets: Patrol entire line or
SGF and/or/with FCP Targets: Patrol entire line or
e line segment before energizing. {tinal cit
w Non-SGF Targets: Patrol line a seoren Host,
— side sectionalizing device before i
a HLT or Sensitive Relay Settings: Patrol entire line
or line segment including load-side
E Gevice before energizin
: No change to reclosing policy. Ha Distouton outage is caused by 3 ta Distiguton outage ls caused by 2 ~
tation outage, . the Distribution
= 2 Line will be tested by recloser action may re-energize without a patrol, at the direction | overhead will be isolated and a patrol of the line
E of EDO Management must be complete prior to energizing.
wi
oe
LL
<=
Q
x

 

 

 

 

Crew Deployment Plan Activated by District

 

The daily weather forecast and Operating Condition are broadcast by electronic
media to personnel whose activities are affected by the declaration of the Operating
Condition — the forecast, particularly when the threat of fire is high or rising, will be
updated and rebroadcast as conditions warrant and as the staff meteorologists
determine is appropriate. The forecast is broadcast in real-time to a large audience
of SDG&E employees. Personnel receiving these weather forecasts are trained to
adjust their activities, duties and priorities based upon the Operating Condition
reported by the staff meteorologists.

Generally, as actual or forecasted wind speeds, measured in terms of both
sustained winds (the average wind speed across ten-minute intervals) and wind
gusts (the highest wind speed occurring during a three-second period within a ten-
minute interval), increase, the Operating Condition will change (or “be elevated”),
from “Normal” to “Elevated Condition” or “Extreme Condition” or “Red Flag
Condition”, depending on environmental and weather conditions and the strength
of the winds being experienced or forecasted. With each step-change in the
Operating Condition, personnel are placed on appropriate levels of alert. In

Page 24 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 26 of 45

 

 

 

 

 

addition, the level of system monitoring and, ultimately, system operations and
activities, are elevated according to the prevailing Operating Condition. Most
importantly, as wind speeds increase, SDG&E deploys an increasing number of
field crews, troubleshooters and Wildland Fire Prevention resources to areas with
the highest winds and where the greatest threat of fire exists, so as to increase the
probability that the risk of an ignition will be minimized.

C, The Fire Potential Index

SDG&E has developed a comprehensive assessment tool, known as the Fire
Potential Index (FPI), that is used for operational decision-making to reduce fire
threats and risks. This tool converts environmental, statistical and scientific data
into an easily understood forecast of the short-term fire threat which could exist for
different geographical areas in the SDG&E service territory. The FPI is issued for
a seven-day period and provides SDG&E personnel time, during which they may
plan and prepare accordingly.

The FPI reflects key variables, such as the state of native grasses across the
service territory (“green-up”), fuels (ratio of dead fuel moisture component to live
fuel moisture component), and weather (sustained wind speed and dew point
depression). Each of these variables is assigned a numeric value and those
individual numeric values are summed to generate a Fire Potential value from zero
(0) to seventeen (17), each of which expresses the degree of fire threat expected
for each of the seven days included in the forecast. The numeric values are
classified as “Normal,” “Elevated,” and “Extreme.”

The state of native grasses, or Green-Up Component, of the FPI is determined
using satellite data for various locations. This component is rated on a 0-to-5 scale
ranging from very wet (or “lush”) to very dry (or “cured”). The scale is tied to the
Normalized Difference Vegetations Index (NDVI), which ranges from 0 to 1, as
follows:

FPI Green-Up Component

 

Very Very
Wet/Lush: Dry/Cured
0.65t0 1.00 | 0.60t00.64 | 0.55t0 0.59 | 0.50to0 0.54 | 0.40 to 0.49 0 to 0.39

 

 

 

   

 

Page 25 of 44

 

 
Case 3:14-cr-00175 WHA Document 1006-10 Filed 02/06/19 Page 27 of 45

 

 

 

 

The Fuels Component of the FP! measures the overall state of potential fuels which
could support a wildfire. Values are assigned based on the overall state of available
fuels (dead or live) for a fire using the following equation:

FC = FD/LFM

Where FC represents Fuels Component in the scale below, FD represents 10-
hour Dead Fuel Moisture (using a 1-to-3 scale), and LFM represents Live Fuel
Moisture (percentage).

The product of this equation represents the fuels component that is reflected in the
FPI as follows:

FPI Fuels Component

 

Very Wet Very Dry

 

 

 

   

 

The weather component of the FPI represents a combination of sustained wind
speeds and dew-point depression as determined using the following scale:

FPI Weather Component

 

   
     
 
 
 
 
   
   
  
 

Dewpoint/Wind | s5 knots | 6to 10 | 11 to 16 | 17 to 22 | 23 to 28

 

 

 

 

 

>50°F 4 4 4

40°F to 49°F 3 3 4

30°F to 39°F 3 3 3 4
20°F to 29°F

 

 

 

10°F to: 18°F

 

Page 26 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 28 of 45

 

 

 

 

The individual numeric values representing the three variables reflected in the FPI,

shown above, are combined and placed on the following scale:
Fire Potential Index (FPI)

 

Normal Elevated Extreme

 

12 to 14

 

The FPI was developed by a team made up of SDG&E meteorologists, fire

coordinators, and statistical analysts. The team has validated the FPI values and
their usefulness by recreating historical values for the past ten (10) years. The
historical results bore a very strong correlation to actual fire events in terms of the
severity of past fires and, in particular, provided very accurate information as to
when the risks of uncontrolled and large-scale wintertime fires were high. SDG&E
expects to tie proactive and reactive operational practices and measures to the FPI
values, with the further expectation that SDG&E will be able to reduce the likelihood
its facilities and operations will be the source of ignition for a fire during times when

the risk of fire as measured by the FPI elevated or extreme.

D. The SDG&E Emergency Operations Center (SDG&E EOC)

In the event the National Weather Service declares a Red Flag Warning (RFVV), the
SDG&E meteorologists will elevate the warning broadcast to SDG&E personnel to
the highest level of alert. RFW’s are typically issued when relative humidity is at or
below fifteen percent (15%) and sustained winds are expected to reach twenty-five
miles-per-hour (25 mph) or higher and/or frequent wind gusts exceeding thirty-five
miles-per-hour (35 mph) are expected for a duration of six or more hours. A RFW
will also be issued under “dry lightning conditions’, where a lightning event is
expected in the absence of enough precipitation to wet potential fuels which are
considered critically dry. Upon the declaration of a RFW, SDG&E may activate the
SDG&E EOC depending on critical fire weather conditions and forecasted wind

speeds.

Because RFW Conditions present threats to the SDG&E electrical system and its
component facilities and equipment, subject matter experts, SDG&E management

Page 27 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 29 of 45

 

 

 

and operating departments are placed on alert when these conditions are present
and the National Weather Service has issued a RFW. Upon such a declaration,
these internal experts and operating personnel are called upon to appropriately staff
the SDG&E EOC, a secure and dedicated facility which serves as a central
collaborative for SDG&E operations under high-threat conditions. The activation of
the SDG&E EOC assures that appropriate internal experts are assembled together,
providing for the close monitoring of the electrical system and operations by all
involved departments and disciplines. The functional emphasis, to name a few, is
built around situational awareness, objectives, planning, anticipation, response,
communications, and coordination. As the situation changes, the SDG&E EOC
personnel will take appropriate and timely actions as necessary in order to protect
public safety and mitigate against the threat that SDG&E’s electrical facilities may
become a source of ignition."

E. Crew Mobilization and Deployment Strategy

During an Extreme Operating Condition or Red Flag Condition, the management of |
the SDG&E Electric Distribution Operations and Electric Grid Operations control
centers work to coordinate the assignment of appropriate and needed resources to
each of the affected regional operating districts. At minimum, Electric
Troubleshooters and personnel from the Wildland Fire Prevention resources are
made available for immediate response to address fire threats or events. If the
event is more severe, additional resources will be coordinated between and
assigned from Electric Distribution Operations, Electric Grid Operations, Electric
Regional Operations, Construction Services, and Kearny Substation and
Transmission Operations Center to manage the event. Field personnel may be
assigned to observe an area forecasted to experience the most adverse weather
_conditions — these personnel are under instructions to report flying debris,
vegetation damage, or significant conductor movement. Based on these field
observations, SDG&E deploys appropriate resources to address the fire threats
posed by these conditions.

SDG&E has deployed four Mobile Command Trailers (MCT) that are towable office
space with Land Mobile Radio (LMR), video & internetwork capabilities.
Additionally, four Tactical Communications Trailers (TCT) with internetwork
capabilities support the ICS structure during emergency response and restoration
activities. During the high-risk fire season, the Mobile Command Trailers and

 

11 Such actions may include those authorized by statute and CPUC decisions, including D.09-09-
030 as modified by D.12-02-024.

Page 28 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 30 of 45

 

 

 

Tactical Communication Trailers are staged in districts located within the HFTD.
District personnel are fully trained each year on operations and maintenance to

ensure units remain effective and functional.

F. Field Patrols

Under Elevated, Extreme and Red Flag Warning Conditions, SDG&E may perform
an appropriate patrol of any circuit sustaining a forced outage. Qualified electrical
workers are dispatched to inspect the circuit, determine the cause of the outage,
and evaluate the physical integrity of the circuit. Upon the appropriate evaluation,
restoration will commence when repairs are completed and/or there is no longer a
threat to public safety or the electric system. In some cases, and weather
permitting, field personnel may be positioned to observe and test the affected

circuit.

G. Santa Ana Wildfire Threat Index (SAWT])

San Diego Gas & Electric (SDG&E), The U. S. Department of Agriculture/U.S.
Forest Service, and UCLA, in collaboration with CAL FIRE, the Desert Research
Institute and the National Weather Service unveiled a web-based tool in September
2014 to classify the fire threat potential associated with the Santa Ana winds that
are directly linked to the largest and most destructive wildfires in Southern
California. The Santa Ana Wildfire Threat Index (SAWTI) categorizes Santa Ana

winds based on anticipated fire potential.

The index uses wind speed, humidity, and fuel conditions to determine how severe
an event will be in terms of its impact upon the fire environment. The SAWTI, which
includes four classification levels from “Marginal” to “Extreme,” will be used to help
fire agencies, other first-responders and the public determine the appropriate
actions to take based on the likelihood of a catastrophic wildfire fueled by high
winds. The Santa Ana Wildfire Threat Index uses a comprehensive, state-of-the-art
predictive model that includes dead fuel moisture, live fuel moisture, and the
greenness of annual grasses to create a detailed daily assessment of the fuel
conditions across Southern California. This information is coupled with calibrated
weather model output (comprised of wind speed and atmospheric moisture), to
generate a 6-day forecast of Large Fire Potential. The Large Fire Potential is then
compared to climatological data and historical fire occurrence to establish the index

rating.

Page 29 of 44

 

 
-Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 31 of 45
-~ -_,

 

 

 

a bale tye ag clin hese etoicinsc anal ale! }

AXTRIMG (yen gute fen wil be epee pew wal bre very
eomaeh: wal will be mensch

 

A number of fire agencies and forecasting models have used pieces of this data
and various interpretations of what the information means relative to the
development and potential impact of a Santa Ana wind event. This tool, however,
for the first time incorporates all of the data into a single site that is available not
only to first responders and government agencies, but also to the public. One of the
most significant elements of the index is the “call to action” associated with each
level of the index, which includes recommended steps based on the potential
severity of the forecasted Santa Ana.

Page 30 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 32 of 45
aN

 

 

 

 

H. Climate Change Adaptation

Large Fire Potential for San Diego County
80 aan

 

| October 2007 Wildfires: Witch, Rice, Guejito

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

70 4 sist neat erie he oO
|
1
60 |
|
> —— eg ed eee i ee als tS! ___} Lilac Fire |
|
} 7 May 2014 Wildfires:
40 + ae —| Gries cass —}———_; Bernardo, Cocos, =
} i t : Ineatti |
30 — ra Q © Large Fires
20
10 |

 

 

 

“» ome 2 fF oS et Ne mM eg YH oO he wo a a a om wn »
PEEREER TRH RRR ARTS ER ER ERE ERE ES LR EEE
SESSSRTRTRTERASSSS ESR ESSSSRSSERSaSE
Figure 6. Large fire potential for San Diego County, calculated using a combination of weather and fuels Between January 4st
conditions. Larger values indicate higher fire potential. Labels and red circles indicate observed large fires in
San Diego County. and September 17°" of

2018, 4,863 fires were
reported by CAL FIRE across the state of California with a burn area totaling
617,237 acres. This is an increase of 90 fires and 381,067 acres burned during the
same period in 2017 and stands at 107% and 291% of the 5-year averages of fires
and acres burned, respectively (CAL FIRE 2018). While these numbers are
exacerbated by the extremely dry conditions statewide during the winter of 2017-
18, data ranging back to 1984 across San Diego County confirms that the number
of high fire potential days each year has increased since the early 2000s (see Figure
6). These trends are projected to continue as a combination of factors leads to
increases in both fire season duration and severity through the end of the century
(Melillo 2014, Kent 2015, CEP 2014).

A 2013 study done by the National Oceanic and Atmospheric Administration
(NOAA) National Environmental Satellite, Data, and Information Service (NESDIS)
group found that the effects of climate change will not significantly alter the
frequency of Santa Ana wind events, which typically occur 2-5 days per month
between October and March and have contributed to the growth of several of the
largest fires in Southern California history. However, due to overall warming across
the region, Santa Ana winds are likely to bring higher temperatures and lower
humidity that will increase the fire potential with each event (Kunkel et al. 2013).
Because Santa Ana wind events typically deliver the warmest conditions to the
coastal communities, increases in fire potential may also extend to the coastal
canyons and wildland areas that historically have not been as high of a wildfire
concern. The warmer temperatures are also expected to enhance evaporation and
transpiration even outside of Santa Ana events, which will deplete fuel moistures at

Page 31 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 33 of 45

 

 

 

faster rates. When coupled with longer dry periods, increases in tree mortality due
to drought, and increased warmth, this will result in longer fire seasons across the
Southwest (Kent 2015, Westerling et al. 2006).

 

 

 

 

 

Wildfire Projections 2050 2100

e San Diego ° Longer and more |e Probability of

Foundation/SCRIPPS extreme fire seasons large fires in SoCal
could increase by 30%

 

 

Table 3. Wildfire projections for both 2050 and 2100. Many studies did not focus on wildfire impacts specific to Southern
Cafifornia and, thus, were not included.

Though the general consensus is that fire seasons will lengthen and become
more severe through the coming century, there are still several unknowns that
may alter fire behavior including shifts in vegetation type and the rebound rates of
fuels in burned areas (Kent 2015, Westerling et al. 2006). It has been suggested
that some vegetation types will be unable to adapt to the temperature increases,
which would initially lead to an ample supply of dead fuels to carry fire but would
eventually result in a decline in fuels coverage unless the vegetation was phased
out by species more apt to handle the hotter temperatures (Kent 2015). In
addition, assuming the fires fully consume the fuels, increases in fire activity will
eventually become limited until enough vegetation can grow back to support fire
growth (Kent 2015).

]. Wildfire: Potential Vulnerabilities

Wildfire has been identified as one of the greatest weather-related risks to San
Diego Gas & Electric, due to the region’s complex topography, lack of summer and
early fall rains, and susceptibility to dry Santa Ana winds that can accelerate fire
growth. It was this combination of factors that led to the Cedar Fire of 2003 and the
Witch Fire of 2007 — both of which rank among the top 10 largest wildfires in
California history — that spread across San Diego County, as well as the Lilac Fire
of 2017 that had large impacts to the utility. Because of the known wildfire risk and
the potential impacts on utility operations, SDG&E has taken a multitude of steps to
adapt to our changing climate conditions across our service territory. These steps
have been described in depth in this plan and include the identification of locations
at greatest risk for fire growth within the service territory. Consequently, SDG&E
has instituted a process to make the electric system more resilient to wildfires that
includes replacing wooden poles with steel, installing new technologies to make the

Page 32 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 34 of 45
ro on™

 

 

 

electric grid more resilient to fire and building upon a robust vegetation management

program to keep trees and brush clear of power lines.

Despite the proactive approach to mitigating fire risk, increases in temperature and
prolonged periods of drought in the decades to come will likely lead to high risk fire
areas expanding from the foothills and mountains into the lower elevation coastal
canyons and wildland interfaces that have proven to historically be at lower risk for
fire growth. This would result in the potential for more damaged or destroyed
wooden poles with any fires that occur and may even cause household impacts if
the fires run up the canyons into densely populated neighborhoods (Kohls 2015).
Projections for longer fire seasons also bring the potential for an increased number
of planned work cancellations due to high fire concerns, including government-

issued restrictions in national forestland.

V. Fire Suppression and Recovery

When fire risk is high, and a wildland fire occurs, SDG&E may mobilize its available
resources (Wildland Fire resources and/or Industrial Fire Brigade, see below) as
the situation dictates, to assist in the suppression of the fire and in recovery
activities. These resources could be made available, if requested, to the public

agencies with responsibility for fire suppression and recovery.

A. Fire Coordination Personnel

SDG&E employs a full-time staff of 5 Fire Coordinators. The five Fire Coordinators
currently on staff have over a century of firefighting experience and are experts in
fire behavior, fire prevention and firefighting techniques. The Fire Coordinators
serve as the direct link between SDG&E and emergency-response agencies. They
also serve as the single point of contact for the fire agency Incident Command
System, provide periodic updates to fire emergency personnel and SDG&E
personnel, establish radio and communications assignments foreveryfire-event,
assist in the coordination of activities related to de-energizing and re-energizing
power lines, and update on-scene personnel, control centers, service dispatch, and
the SDG&E regional operations centers as to the status of each incident. The Fire
Coordinators are active in professional forums, seminars and training throughout
the service territory to ensure state-of-the-art fire practices are incorporated into
SDG&E operations and practices. The Fire Coordinators also participate in
engineering and operational meetings to advise SDG&E personnel regarding fire

threats and prevention.

Page 33 of 44

 

 
Case 3:14-cr-00175-WHA. Document 1006-10 Filed 02/06/19 Page 35 of 45
a ao

 

 

 

The Fire Coordinators also share information with the firefighting agencies within
the SDG&E service territory and, on a rotating basis, provide those agencies with
electrical and gas safety training.

B. Firefighting Assets and Resources
1. Wildland Fire Prevention Resource

During the summer and fall months, SDG&E contracts for wildland fire prevention
and ignition suppression services. As many as 15 contracted engines have been
deployed during extreme burning conditions though the normal number is 5 to 7
engines daily. These Contract Fire resources (CFRs) accompany SDG&E
construction crews and other electric workers to provide site specific fire prevention
and ignition mitigation. They also standby in case of medical emergency.

When weather conditions and the risk of fire are extreme (FPI of 15 or greater ora
Red Flag Fire Weather Watch has been issued by the National Weather Service),
SDG&E deploys additional CFRs as needed pursuant to a proactive staging plan. -

2. Aviation Services Department (ASD)

The ASD is responsible for all internal and external flight operations within the
SDG&E service territory. ASD provides oversight in planning, briefing, execution,
and debriefing to ensure safe and effective aviation operations with proper
coordination between aviation and ground personnel. ASD has built a Safety
Management System that continues to mature through flight operations, which is a
continual process of identifying and assessing hazards to flights and mitigating the
associated risks. ASD also oversees the aerial firefighting assets owned or leased
by SDG&E. Coordination between SDG&E and Cal Fire ensures that any fire
within the SDG&E service territory provides fire authorities access to the SDG&E
leased Erickson Air Crane and the company owned Airbus H145.

SDG&E currently has a year-long lease with Erickson to provide an Air Crane for
firefighting. This seven-day-per-week available asset is a Type 1 firefighting
helicopter carded by the US Forest Service. Dispatch is by Cal Fire through the
ASD Flight Operations duty.

The SDG&E Airbus H145 is available for Cal Fire dispatch for command and
control or fire suppression with the bambi bucket as a tertiary measure. The
Airbus H145 is also carded by the US Forest Service.

Page 34 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 36 of 45
= r=

 

 

 

During emergency operations, ASD also ensures aviation assets required by
SDG&E are available before, during, and after the event to meet the needs of
SDG&E’s Emergency Operations Center.

3. The Industrial Fire Brigade (IFB)

SDG&E has contracted a full-time 7/24/365 Industrial Fire Brigade. The IFB is
specially trained in fighting fires involving electrical equipment and flammable
liquids. The IFB members are housed in facilities located near the geographical
center of the SDG&E service territory and are fully equipped to handle utility-related
fire emergencies.

The IFB has available four (4) portable fire-suppression trailers, each provisioned
with 300 gallons of Class B Alcohol Resistant firefighting foam, 500 pounds of PKP
Dry Chemical extinguishing agent, a 500 gallon-per-minute monitor, and two self-
educting handlines designed to work with hydrants or other mobile fire apparatus.
These trailers are located in strategic locations to SDG&E’s assets and service
territory. These fire-suppression trailers are available upon request to external fire
agencies.

The IFB is also responsible for the development of comprehensive pre-emergency
response plans for each SDG&E facility. These plans will be developed for
SDG&E’s high-value assets first, including SDG&E’s power plants, peaker stations,
and extra-high-voltage substations. These plans are designed to improve
emergency response at each of these facilities significantly.

4. Miscellaneous Assets

SDG&E has been proactive in developing programs and partnerships which
significantly improve emergency-event communications both internally and in
cooperation with emergency-services agencies. In this regard, SDG&E has
acquired Mobile Field Command Trailers and satellite phone booths for deployment
to supplement essential communications during emergencies. As part of efforts to
improve internal communications in remote areas, SDG&E has partnered to create
the Area Situational Awareness for Public Safety Network (or “ASAPnet”). ASAPnet
is designed and deployed to provide internet connectivity to and between more than
seventy (70) fire stations throughout the San Diego County backcountry.

Page 35 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 37 of 45

aan i

 

 

 

C. Recovery Activities

At the end of emergency events, the SDG&E Emergency Operations Center
conducts a debrief and prepares an after-action report that identifies action items to
correct or improve future responses by SDG&E.

In addition, SDG&E employees participate in a number of volunteer and charitable
activities on an ongoing basis. This participation expands dramatically following
local disasters. These activities include providing human, financial and other
resources to the American Red Cross, San Diego County Recovery, the San Diego
Burn Institute, and many other worthy organizations.

D. Fire Incident Data Collection Plan

Contained within Phase 3, Track 2 of the on-going Fire Safety OIR proceedings the
parties jointly developed a plan for the IOU’s to collect and report data to SED
regarding fires, and for SED to use this data to (1) identify and assess systemic fire
safety risks associated with overhead power line facilities and (2) formulate
measures to reduce the number of fires ignited by electric facilities. SDG&E has
adopted the plan developed by the parties within the proceeding and further has
created a plan specific to SDG&E’s initiation and implementation of these
requirements to insure compliance.

The CPUC/SED requirements can be summarized by the following bullets:

e Any data collection and subsequent data reporting will be in addition to the
incident reporting requirements currently required of the utilities.
e Data needs to be consistent using the default formats provided within the
proceeding.
e New fire reporting requirements are for all areas, not limited to just the HFTD.
e Fire reporting shall meet the following criteria;
o Selfspropagating fire of material other than electrical and/or
communication facilities.
o The resulting fire traveled greater than (1) meter from the ignition
point. .
o The utility has knowledge the fire occurred.
¢ Information shall be objective and factual.
e Utilities will report data in an annual report for the previous calendar year
before April 18‘ of each year.
e The data collected is raw data that is correct to the best of the utility’s
knowledge at the time of submission.

Page 36 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 38 of 45

 

 

 

The SDG&E Data Collection plan further specifies responsibilities and
accountability for compliance with this plan;

e Fire Coordination: The Fire Coordination group will continue to manage the
current fire database. All qualifying fires will be reported to the On-duty Fire
Coordinator.

¢ Compliance Management: As part of their annual calendar, Compliance
Management will track and insure that this reporting requirement to the SED
is met in the required timeframe.

e Claims, Legal, & Regulatory: Will continue their role and responsibilities for
fires related to SDG&E facilities as well as review the annual report prior to
submission.

e Control Centers: Both Distribution Operations and Grid Operations
supervisors and operators will understand what denotes a reportable fire and
assist in ensuring qualifying fires are reported to the On-duty Fire
Coordinator.

e Electric Regional Operations and Transmission Construction Maintenance:
Troubleshooters, Construction Supervisors, and line personnel will
understand what denotes a reportable fire and assist in ensuring qualifying
fires are reported to the On-duty Fire Coordinator.

e Training: An initial training and annual refresher training will be developed
by the Fire Coordination group and delivered to the Control Center and
District field personnel to insure compliance with these requirements.

e Root Cause Analysis: The data collected will continue to be shared internally
with the T&D engineering group for further root cause analysis to help
determine fire mitigation measures that make sense to implement in the
future.

VI. © Community Outreach and Public Awareness

SDG&E has created a multi-level approach to community education and outreach
as our contribution to public awareness of fire threats, fire prevention and
emergency preparedness. The key elements of this approach are described below.

A. Fire Safety Stakeholder Collaboration and Communication

In 2009, SDG&E customers and community leaders were invited to participate in a
fire safety collaboration process. About 40 stakeholders — representing local
schools, water districts, disability rights advocates, consumer groups and fire
departments — worked with SDG&E for more than a year to develop a joint fire-
prevention plan. This process was facilitated by a federal mediator. The process
produced more than 100 potential solutions aimed at preventing the occurrence of
major fires. SDG&E has implemented many of these solutions as identified by the

Page 37 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 39 of 45
r= rns

 

 

 

stakeholders, including deactivating automatic reclosers, hardening its overhead
electric system, replacing wood poles with stronger steel poles and larger
conductors, and undergrounding portions of the electrical system, where feasible.

SDG&E frequently invites community leaders, government agencies and the public
at-large to participate in a collaborative fire-safety process to continue dialogue and
partnerships regarding public safety.

B. Partnering with Organizations Dedicated to Readiness & Response

SDG&E partners with 98-non-profit organizations dedicated to readiness and
response to wildfires and emergencies. These non-profits include organizations
such as the San Diego County Fire Chiefs’ Association, San Diego Fire-Rescue
Foundation, the San Diego Regional Fire Foundation, volunteer fire departments,
24 local Fire Safe Councils (FSCs) and 39 Community Emergency Response
Teams (CERTS). Among the activities addressed through these partnerships are,
including but not limited to:

Participation in coordinated multi-agency preparedness and emergency
events;

Support and participation in the annual County Wildland Drill; coordinated by
the San Diego Fire Training Officers;

Participation in Fire Station and Fire Safe Council Open Houses;

Emergency preparedness radio spots and on-air segments with the San Diego
County Fire Chiefs’ Association and the American Red Cross; The provision
and underwriting of philanthropic grants by SDG&E to support regional
enhanced readiness and response projects that improve communications and
awareness for first responders during wildfires and other natural disasters,
Burn Institute programs, and the (San Diego) Fire Safe Kids Program;

Fire-safety on-air campaigns and public service announcements in
conjunction with the American Red Cross and local television station KUSI-
TV; and,

Prepare San Diego; a regional resiliency initiative executed by the American
Red Cross to help prepare the San Diego region for human emergencies and
disasters..;

Page 38 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 40 of 45
an =

 

 

 

SDG&E is a member of the California Utilities Emergency Association (CUEA), a
collaboration between electric, natural gas, water and telecommunications utilities
in California. CUEA serves as a point of contact for critical infrastructure utilities
and the California Office of Emergency Services (Cal OES) and other governmental
agencies before, during and after an event. CUEA also provides emergency
response support wherever practical for electric, petroleum pipeline,
telecommunications, natural gas, water and wastewater utilities.

Cc. Community Resource Centers (CRC) & Outreach

As a result of community meetings held in the most at-risk communities served by
SDG&E, the company initiated a new community focused program to aid customers
during extreme weather events. Eight customer owned facilities have been
identified as locations to support residents during a Public Safety Power Shutoff
(PSPS). These locations are located within the HFTD and are depicted in Appendix
B.

A PSPS is an absolute last resort with the sole purpose of minimizing sources of
ignition in or around SDG&E’s electric facilities. The locations selected were
identified through a rigorous process utilizing fire and meteorological experts in
combination with the many tools described in this FPP. Those areas most prone to
extreme weather, as indicated by historical data, contributed to the identification of
the eight Community Resource Centers for 2018. CRCs, if activated for a PSPS
event that lasts longer than twenty-four hours in duration, will be powered through
the use of a portable back-up generator connected through a manual transfer
switch(MTS). Once activated, the CRC will operate in roughly 10 hour shifts from
8:00am through 6:00pm daily, until power to the affected community has been
restored. SDG&E subject matter experts will collaborate with volunteer staff at an
activated CRC to provide, to the extent possible, updates and real-time information
directly to the community impacted. Other volunteer organizations will provide
bottled water and light snacks to provide temporary relief to residents in the area.

SDG&E is proud to support non-profit organizations whose programs promote
emergency preparedness and safety at home and in our communities. In 2012,
SDG&E began providing funds to charitable organizations committed to regional
and local emergency preparedness and fire safety, such as 2-1-1 San Diego, the
American Red Cross, and the Burn Institute, plus dozens of volunteer fire
departments, Community Emergency Response Teams, and Fire Safe Councils.

Page 39 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 41 of 45
rm r=

 

 

 

SDG&E provides regular communications to residents and businesses located in
the HFTD. These fire-safety and emergency communications include, but are not
limited to;

* Customer education events, emergency preparedness symposiums for
businesses, public participation meetings, and backup generator safety
workshops;

« Informational and emergency preparedness mailings to customers in the
HFTD;

= Educational advertising campaigns focusing on SDG&E’s preparations for the
fire season and the preparations SDG&E’s customers should make for
emergencies;

= Educational information disseminated through the Energy Notes newsletter
distributed with customer billings;

» Distribution of a co-branded “newsletter” with the American Red Cross, the
San Diego Office of Emergency Services, and the County Fire Chiefs
Association; ,

« Distribution of the “pocket-Card”, which provides formatted emergency
information that easily folds and fits in an automobile glove box or emergency

kit;
« Distribution of “refrigerator magnets” bearing important emergency
information;
= The provision of weather information and system-outage status on
SDGE.com; .

« Dissemination of information regarding emergency-preparedness events via
social media, such as Twitter and Facebook;

« Opt-in campaign offering customers electronic-mail access to safety
checklists and fire-safety videos;

= Publication of information for SAFE San Diego Education and Outreach
events in the community following an emergency.

In addition to routine outreach and communications, SDG&E intensifies its effort to
communicate with customers when fire-threat conditions are elevated or extreme.
SDG&E has instituted an early warning system advising customers that a Red Flag
Warning has been declared by the National Weather Service and dangerously high
winds are expected. SDG&E also opens communications with local water districts,
telecommunications infrastructure providers, the San Diego County Office of
Education, the San Diego County Office of Emergency Services, and the American
- Red Cross as soon as possible following the declaration of a Red Flag Warning.

. Page 40 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 42 of 45
a

 

 

 

SDG&E assembles a team, including members from Business Services, SDG&E’s
Meteorological Department, and SDG&E’s Electric Distributions Operations center,

to provide updates on the status of the SDG&E system and weather conditions.

As alert conditions are elevated, SDG&E also contacts, directly and indirectly,
Medical Baseline (MBL) customers, including life support and temperature sensitive
customers. Under severe threats of emergencies, where SDG&E cannot make
contact with these customers via our outbound-dialer system, SDG&E will send field
personnel to make personal contact and, failing all else, to leave door hangers

alerting the customer of the situation.

D. Emergency Preparedness Safety Website

SDG&E maintains a publicly accessible website focused on safety, including gas
safety, electric safety, wildfire safety, tree safety, emergency preparedness, Public
Safety Power Shutoffs, generator safety, and outage information. SDG&E
Emergency Preparedness Brochures, pocket-Cards, radio spots, print
advertisements, and social media postings via Facebook and Twitter, have been
utilized to distribute and provide links to SDG&E’s emergency preparedness and

safety website:
http://www.sdge.com/safety

Additional fire-related websites supported and maintained by SDG&E are
accessible using the following addresses:

» Emergency Preparedness web pages: http:/www.sdge.com/safety

« Weather web pages: http://sdgeweather.com

«= Community Resource Centers: http://www.sdge.com/wildfire-
safety/community-resource-centers

E. Fire Mitigation Funds

In addition to providing various fire risk mitigation and preparedness grants as
described above, SDG&E funds two fire-mitigation programs as a part of the
Sunrise Power Link Project. These programs, known as the “Powerline Firefighting
Mitigation Fund” and the “Defensible Space and Structure Hardening Grants Fund’,
are operated subject to agreements with various firefighting agencies whose

jurisdictions include lands along the Sunrise Power Link transmission corridor.

Page 41 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 43 of 45
a =

 

 

 

The Powerline Firefighting Mitigation Fund was used to provide a lump sum to each
of the seven fire agencies with jurisdiction along the transmission line route. Each
agency received $556,524, for a total disbursement of $3.9 million — these funds
were used to purchase new fire trucks and communications equipment, increase
fire patrols, and fund additional personnel during the fire season. The agencies
receiving these funds include CAL FIRE, Federal Bureau of Land Management,
County of San Diego, City of San Diego Fire & Rescue Department, Alpine Fire
Protection District, Lakeside Fire Protection District, and the San Diego Rural Fire
Protection District.

The Defensible Space & Structure Hardening Grants Program was implemented in
2012 and will remain in place as long as the Sunrise Power Link is in service. A
Public Education and Outreach Program for eligible property owners includes a
grant application website. The program provides funding for the creation and
maintenance of defensible space around homes in close proximity to the Sunrise
Power Link. This defensible space will bring those homes into with compliance with
various fire codes so as to assist firefighters in minimizing structure and property
damage. These funds may also be used to fire-harden structures by retrofitting
rooftops with fire-resistant materials, installing fire shutters and double-pane
windows, cave boxing, and removing and/or replacing wood fencing and/or decks.
SDG&E annually provides $2.8 million (2008$) to fund the program.

Page 42 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 44 of 45
-~ ~~

 

 

 

Appendix A

2018 Map of SDG&E HFTD,
And Meteorological Network

 

Page 43 of 44

 

 
Case 3:14-cr-00175-WHA Document 1006-10 Filed 02/06/19 Page 45 of 45
~«~ «~

 

 

 

Appendix B

2018 Map of SDG&E HFTD,
And Community Resource Centers

High Fire Threat District
9 Community Resource Center

 

Page 44 of 44

 

 
